DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 8/17/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1, replace “light sensing circuit” with “light sensing circuitry” in line 7 to maintain clarity. 
Regarding claim 1, replace “communication circuit” with “communication interface circuitry” in line 11 to maintain clarity. 
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “light pipe extending from an external surface of the housing to the light sensing circuit to provide a channel for an illumination input representative of an ambient level of illumination to the light sensing circuit and to provide a channel for the output illumination provided by the indicator light source” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The daylight sensing circuit 304 in ¶[0041] is not in drawings.  It appears that the daylight sensing circuit is “328” in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in line 5, the claim recites “communicate, a communication interface circuitry”.  It is unclear whether this is referring to communication by the communication interface circuitry recited in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 10, 12-14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Platner et al., US 20090278479 in view of Jeong, KR 20000008101. 
Regarding claim 8, Platner discloses a lighting control method, comprising: 
reversibly, selectively, transitioning, by lighting control circuitry, an operatively coupled lighting device between a first operating state and a second operating state (Fig. 1-7; lighting control zone 100-300; loads 312, 314 being lighting devices that can be on/off and controlled by units 306, 308);
 executing, by the lighting control circuitry, a self-test procedure to measure an electrical noise level at the communication interface circuitry (Fig. 7; manual dimmer switch with finger touch controls having a noise/interference measurement function; ¶[0054]; block 740, noise is calculated by capacitance measurements); comparing, by the lighting control circuitry, the measured electrical noise level with data representative of a threshold electrical noise level (Fig. 7; block 742, noise compared to baseline).
Platner is silent in causing, by the lighting control circuitry, an indicator light source to provide a first output illumination color responsive to the determination that the measured electrical noise level exceeds the threshold electrical noise level.  However, Jeong teaches causing, by a lighting control circuitry (Fig. 1-2; microcomputer 30), an indicator light source to provide a first output illumination color (Fig. 2; led 1) responsive to a determination that a measured electrical noise level exceeds the threshold electrical noise level (page 3; an electromagnetic interference signal which exceeds a reference value turns on transistor Q1 and a first led, LED 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jeong into Platner for the benefit of providing a display to a user of whether the electrical noise levels are in desired range to quickly diagnose possible issues in the lighting control system. 
Regarding claim 10, Platner is silent in causing, by the lighting control circuitry, the indicator light source to provide a second output illumination color responsive to the determination that the measured electrical noise level does not exceed the threshold electrical noise level. Jeong teaches causing, by a lighting control circuitry, an indicator light source to provide a second output illumination color responsive to the determination that the measured electrical noise level does not exceed the threshold electrical noise level (Page 3; Fig. 2; second led, LED 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jeong into Platner for the benefit of providing a display to a user of whether the electrical noise levels are in desired range to quickly diagnose possible issues in the lighting control system.
Regarding claim 12, Platner discloses further comprising: transitioning, by the lighting control circuitry, the operatively coupled lighting device to the second operating state responsive to receipt, from an occupancy sensor (Fig. 3; occupancy sensor 302, 316), of a signal that includes data representative of the detected presence an occupant proximate the operatively coupled lighting device (¶[0034], [0035]; automatic switching of lights based on occupancy).
Regarding claim 13, Platner discloses storing, by the lighting control circuitry in communicatively coupled memory circuitry, data representative of the threshold electrical noise level (Fig. 7; noise compared to baseline noise by software code ran on microcontroller, therefore is stored in memory).
Regarding claim 14, Platner discloses a non-transitory, machine-readable, storage device that includes instructions that, when executed by lighting control circuitry, cause the lighting control circuitry to: reversibly, selectively, transition an operatively coupled lighting device between a first operating state and a second operating state (Fig. 1-7; lighting control zone 100-300; loads 312, 314 being lighting devices that can be on/off and controlled by units 306, 308); execute a self-test procedure to measure an electrical noise level at the communication interface circuitry (Fig. 7; manual dimmer switch with finger touch controls having a noise/interference measurement function; ¶[0054]; block 740, noise is calculated by capacitance measurements);  compare the measured electrical noise level with data representative of a threshold electrical noise level (Fig. 7; block 742, noise compared to baseline).
Platner is silent in wherein the control circuity cause a communicatively coupled indicator light source to provide a first output illumination color responsive to the determination that the measured electrical noise level exceeds the threshold electrical noise level.  However, Jeong teaches causing, by a lighting control circuitry (Fig. 1-2; microcomputer 30), an indicator light source to provide a first output illumination color (Fig. 2; led 1) responsive to a determination that a measured electrical noise level exceeds the threshold electrical noise level (page 3; an electromagnetic interference signal which exceeds a reference value turns on transistor Q1 and a first led, LED 1).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jeong into Platner for the benefit of providing a display to a user of whether the electrical noise levels are in desired range to quickly diagnose possible issues in the lighting control system. 
Regarding claim 16, Platner is silent in further cause the lighting control circuitry to: cause the indicator light source to provide a second output illumination color responsive to the determination that the measured electrical noise level does not exceed the threshold electrical noise level. Jeong teaches causing, by a lighting control circuitry, an indicator light source to provide a second output illumination color responsive to the determination that the measured electrical noise level does not exceed the threshold electrical noise level (Page 3; Fig. 2; second led, LED 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Jeong into Platner for the benefit of providing a display to a user of whether the electrical noise levels are in desired range to quickly diagnose possible issues in the lighting control system.
Regarding claim 18, Platner discloses the lighting control circuitry to: transition the operatively coupled lighting device to the second operating state responsive to receipt of a signal from a communicatively coupled occupancy sensor (Fig. 3; occupancy sensor 302, 316), the signal including data representative of the detected presence an occupant proximate the operatively coupled lighting device (¶[0034], [0035]; automatic switching of lights based on occupancy).
Regarding claim 19, Platner discloses lighting control circuitry to: cause a storage, in communicatively coupled memory circuitry, data representative of the threshold electrical noise level (Fig. 7; noise compared to baseline noise by software code ran on microcontroller, therefore is stored in memory).

Allowable Subject Matter
Claim 9, 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, prior art does not disclose or suggest: “a light pipe extending from an external surface of the housing to the light sensing circuit to provide a channel for an illumination input representative of an ambient level of illumination to the light sensing circuit and to provide a channel for the output illumination provided by the indicator light source; and control circuitry coupled to the communication circuit, the indicator light source, and the light sensing circuitry” in combination with all the limitations of claim 1.
Regarding claim 9, prior art is silent in “receiving, by the lighting control circuitry via communicatively coupled communications interface circuitry, a discovery message that includes an identifier associated with an interrogation device; in response to receipt of the discovery message: determining, by the lighting control circuitry, a signal strength (RSSI) of the received discovery message; and communicating, by the lighting control circuitry via a communicatively coupled first network, the RSSI of the received discovery message and the identifier associated with the interrogation device to a system controller” in combination with all the limitations of claim 9. 

Regarding claim 11, prior art is silent in “causing, by the lighting control circuitry, the operatively coupled lighting device to transition to the first operating state; measuring, by the lighting control circuitry, a first electrical noise level at the communication interface circuitry while the lighting device is in the first operating state; causing, by the lighting control circuitry, the operatively coupled lighting device to transition to the second operating state; measuring, by the lighting control circuitry, a second electrical noise level at the communication interface circuitry while the lamp is in the second operating state; determining, by the lighting control circuitry, a difference between the second electrical noise level and the first electrical noise level; comparing, by the lighting control circuitry, the determined difference between the second electrical noise level and the first electrical noise level with a threshold electrical noise level difference; causing, by the lighting control circuitry, the indicator light source to provide the first output illumination color responsive to the determination that the determined difference between the second electrical noise level and the first electrical noise level exceeds the threshold electrical noise level difference” in combination with all the limitations of claim 11. 
Regarding claim 15, prior art does not disclose or suggest: “wherein the instructions, when executed by the lighting control circuitry, further cause the lighting control circuitry to: receive, via communicatively coupled communications interface circuitry, a discovery message that includes an identifier associated with an interrogation device that transmitted the discovery message; in response to receipt of the discovery message: determining, by the lighting control circuitry, a signal strength (RSSI) of the received discovery message; and communicating, via a communicatively coupled first network, the RSSI of the received discovery message and the identifier associated with the interrogation device to a system controller” in combination with all the limitations of claim 11.
Regarding claim 17, prior art does not disclose or suggest: “wherein the instructions, when executed by the lighting control circuitry, further cause the lighting control circuitry to: cause the operatively coupled lighting device to transition to the first operating state; measure a first electrical noise level at the communication interface circuitry while the operatively coupled lighting device is in the first operating state; cause the operatively coupled lighting device to transition to the second operating state; measure a second electrical noise level at the communication interface circuitry while the operatively coupled lighting device is in the second operating state; determine a difference between the second electrical noise level and the first electrical noise level; compare the determined difference between the second electrical noise level and the first electrical noise level with a threshold electrical noise level difference; and cause the indicator light source to provide the first output illumination color responsive to the determination that the determined difference between the second electrical noise level and the first electrical noise level exceeds the threshold electrical noise level difference” in combination with all the limitations of claim 17. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858